I am not in accord with that portion of Mr. Justice BUSHNELL'S opinion wherein he reverses the order of the department of labor and industry denying the petition of Ramona Elizabeth Westfall, an alleged illegitimate posthumous child of Kenneth Westfall, to intervene.
There can be no lawful claim for an award on the ground of dependency under the workmen's compensation act unless the claimant is a dependent of the deceased employee. The right is wholly statutory and the statute defines who are dependents.
"No person shall be considered a dependent unless he or she is a member of the family of the deceased employee, or unless such person bears to said deceased employee the relation of husband or widow, or lineal descendent, or ancestor, or brother or sister." 2 Comp. Laws 1929, § 8422.
No claim was presented to the department of labor and industry within the scope of which the petitioning illegitimate child can be found to be a dependent *Page 646 
within the meaning of the statute. The child was not born until after the death of Kenneth Westfall, the reputed father. The undisputed and conclusive testimony shows that the child's mother never lived in the family relation with Kenneth Westfall; and hence the petitioning child never lived in the relation of "a member of the family of the deceased employee." In the case of Lewis v. Eklund Bros. Co., 244 Mich. 22, we held that an illegitimate child is not a lineal descendant of its reputed father. We there noted that this holding was in accord with our earlier decisions in Roberts v. Whaley, 192 Mich. 133
(L.R.A. 1918A, 189), and Bassier v. J. ConnellyConstruction Co., 227 Mich. 251.
The petitioning infant clearly does not come within the statutory definition of a dependent and her petition to intervene in this proceeding was properly denied. The award of the department of labor and industry should be affirmed.
WIEST, and BUTZEL, JJ., concurred with NORTH, J.